DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, Claims 1-6, drawn to a system and method for saving power in real time hardware processing unit  comprising … each the processing element (PE) adapted to generate corresponding a second analog output; wherein the second analog output of each the processing element (PE) is a product of the first analog output of the digital to analog converter (DAC) and a digital weight input; each the set of the multiple sets of the processing elements (PEs) of the second set adapted to generate an anlaog dotproduct output; an analog to digital converter (ADC) adapted to connect to each the set of the multiple sets of the processing elements (PEs) of the second set; wherein each the analog to digital converter (ADC) is configured to convert the anlaog dotproduct output to a digital output.
Claim 1. A system for saving power in a real time hardware processing unit, said system comprising: a plurality of processing elements (PEs) adapted to connect in a matrix form; wherein a first set of the processing elements (PEs) comprises a multiple sets of the processing elements (PEs); wherein each set of the multiple sets of the processing elements (PEs) of the first set comprises a plurality of the processing elements (PEs) being adapted to connect in a row; wherein a second set of the processing elements (PEs) comprises a multiple sets of the processing elements (PEs); wherein each set of the multiple sets of the processing elements (PEs) of the second set comprises a plurality of the processing elements (PEs) being adapted to connect in a column; a plurality of digital to analog converters (DAC) adapted to connect to each the set of the multiple sets of the processing elements (PEs) of the first set; wherein each the digital to analog converter (DAC) is configured to convert a plurality of digital inputs to a first analog output; each the digital to analog converters (DAC) adapted to send corresponding the first analog output to the plurality of the processing elements (PEs) being adapted to connect in the row such that the first analog output of the digital to analog converters (DAC) being an input to the plurality of the processing elements (PEs) being adapted to connect in the row; each the processing element (PE) adapted to generate corresponding a second analog output; wherein the second analog output of each the processing element (PE) is a product of the first analog output of the digital to analog converter (DAC) and a digital weight input; each the set of the multiple sets of the processing elements (PEs) of the second set adapted to generate an anlaog dotproduct output; an analog to digital converter (ADC) adapted to connect to each the set of the multiple sets of the processing elements (PEs) of the second set; wherein each the analog to digital converter (ADC) is configured to convert the anlaog dotproduct output to a digital output.


Group II, Claims 7-11, drawn to a system for saving power in real time hardware processing unit comprising different structural components (capacitors, switches) connections and functionalities. Specifically, all limitations claimed in claims 7-11 are different from Group I, claims 1 – 6. 
Claim 7. A system for saving power in a real time hardware processing unit, said system comprising: a first circuit and a second circuit; wherein the first circuit is substantially identical to the second circuit; wherein the first circuit comprising: a plurality of binary weighted capacitors; a plurality of switches; wherein the plurality of switches are adapted to connect the corresponding plurality of binary weighted capacitors; a two phase non-overlapping clock signal input defined a phase one non-overlapping clock signal input, a phase two non-overlapping clock signal input; an analog input defined a first analog input (Vinp), a second analog input (Vinn); a plurality of digital input bits; wherein each the digital input bit is adapted to connect the corresponding switch such that each the digital input bit is adapted to control the corresponding switch; wherein a most significant bit of the plurality of digital input bits determines a first analog input (Vinp) if the most significant bit is zero; wherein the most significant bit of the plurality of digital input bits determines a second analog input (Vinn) if the most significant bit is one; the plurality of binary weighted capacitors adapted to connect the first analog input during the phase 1 non-overlapping clock signal input if the most significant bit of the plurality of digital inputs is zero and the plurality of digital inputs of the corresponding plurality of binary weighted capacitors are ones; and the plurality of binary weighted capacitors adapted to reset during the phase 1 non-overlapping clock signal input if the plurality of digital inputs of the corresponding plurality of binary weighted capacitors are zero; or the plurality of binary weighted capacitors adapted to connect the second analog input during the phase 1 non-overlapping clock signal input if the most significant bit of the plurality of digital inputs is one and the plurality of digital inputs of the corresponding plurality of binary weighted capacitors are ones; and the plurality of binary weighted capacitors adapted to reset during the phase 1 non-overlapping clock signal input if the plurality of digital inputs of the corresponding plurality of binary weighted capacitors are zeros; and the plurality of capacitors adapted to connect in parallel during the phase 2 non-overlapping clock signal input such that the plurality of capacitors generate a first analog output (206a); wherein the second circuit comprising: a plurality of binary weighted capacitors; a plurality of switches; wherein the plurality of switches are adapted to connect the corresponding plurality of binary weighted capacitors; a two phase non-overlapping clock signal input defined as a phase one non-overlapping clock signal input, a phase two non-overlapping clock signal input; a differential analog input defined as a first analog input (Vinp), a second analog input (Vinn); a plurality of digital input bits; wherein each the digital input bit is adapted to connect the corresponding switch such that each the digital input bit is adapted to control the corresponding switch; wherein a most significant bit of the plurality of digital input bits determines a second analog input (Vinn) if the most significant bit is zero; wherein the most significant bit of the plurality of digital input bits determines a first analog input (Vinp) if the most significant bit is one; the plurality of binary weighted capacitors adapted to connect the first analog input during the phase 1 non-overlapping clock signal input if the most significant bit of the plurality of digital inputs is one and the plurality of digital inputs of the corresponding plurality of binary weighted capacitors are ones; and the plurality of binary weighted capacitors adapted to reset during the phase 1 non-overlapping clock signal input if the plurality of digital inputs of the corresponding plurality of binary weighted capacitors are zero; or the plurality of binary weighted capacitors adapted to connect the second analog input during the phase 1 non-overlapping clock signal input if the most significant bit of the plurality of digital inputs is zero and the plurality of digital inputs of the corresponding plurality of binary weighted capacitors are ones; and the plurality of binary weighted capacitors adapted to reset during the phase 1 non-overlapping clock signal input if the plurality of digital inputs of the corresponding plurality of binary weighted capacitors are zeros; and the plurality of capacitors adapted to connect in parallel during the phase 2 non-overlapping clock signal input such that the plurality of capacitors generate a second analog output.

Group III, Claims 12-18, drawn to a system for saving power in real time hardware processing unit comprising different structural components (resistors, switches), connections and functionalities. Specifically, all limitations claimed in claims 12-18 are different from Group I, claims 1 – 6 and Group II, claims 7 - 11. 
Claim 12. A system for saving power in a real time hardware processing unit, said system comprising: a first circuit and a second circuit; wherein the first circuit is substantially identical to the second circuit; each the circuit comprising: a main resistive string; the main resistive string comprising a plurality of resistors, a plurality of switches wherein the plurality of resistors are connected in series; wherein the plurality of switches of the main resistive string are operatively connected to corresponding a plurality of nodes of the main resistive string; wherein the plurality of switches of the main resistive string are adapted to be positioned in a matrix form; wherein the main resistive string is adapted to connect between an analog input voltage and a common mode voltage; wherein the main resistive string is adapted to divide the analog input voltage into a plurality of analog voltages corresponding to the plurality of nodes of the main resistive string; a sub resistive string; the sub resistive string comprising a plurality of resistors, a plurality of switches; wherein the plurality of resistors are connected in series; wherein the plurality of switches of the sub resistive string are operatively connected to corresponding a plurality of nodes of the sub resistive string; wherein the plurality of switches of the sub resistive string are adapted to be positioned in a matrix form; wherein the sub resistive string is operatively connected to a first node of the plurality of nodes of the main resistive string such that the sub resistive string is adapted to divide the voltage at the first node of the plurality of nodes of the main resistive string into a plurality of analog voltages corresponding to the plurality of nodes of the sub resistive string; a capacitor; wherein a top plate of the capacitor is operatively connected to any one of the nodes of the main resistive string using the matrix form of switches of the main resistive string during `ON` period of a clock and a bottom plate of the capacitor is operatively connected to any one of the nodes of the sub resistive string using the matrix form of switches of the sub resistive string during `ON` period of the clock such that an analog voltage output is generated across the two plates of the capacitor; wherein the analog voltage output is proportional to a product of the analog input voltage and a digital input.

The inventions are distinct, each from the other because of the following reasons:
Inventions group I, group II and group III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (I) the combination as claimed does not require the particulars of the subcombination (II)  or subcombination (III) as claimed for patentability, and that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
In the instant case, the combination of group (I) as claimed does not require the particulars of the subcombination as claimed because it distinctly relates each the set of the multiple sets of the processing elements (PEs) of the second set adapted to generate an anlaog dotproduct output; an analog to digital converter (ADC) adapted to connect to each the set of the multiple sets of the processing elements (PEs) of the second set; wherein each the analog to digital converter (ADC) is configured to convert the anlaog dotproduct output to a digital output.
The second subcombination of group (II) has separate utility such as a system for saving power in real time hardware processing unit comprising different structural components (capacitors, switches) , connections and functionalities. 
The third subcombination of group (III) has separate utility such as a system for saving power in real time hardware processing unit comprising different structural components (resistors, switches), connections and functionalities. Specifically, all limitations from claimed in claims 12-18 are different from Group I, claims 1 – 6 and Group II, claims 7 - 11. 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35
U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHIL K NGUYEN/Primary Examiner, Art Unit 2187